Citation Nr: 1533392	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  14-13 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable disability rating for post-operative right thumb scar.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1957 to October 1957 and from June 1958 to October 1958, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In February 2015, the Veteran and his wife testified at a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

In statements dated in May 2012 and June 2012, the Veteran raised the issues of entitlement to service connection for coronary artery disease, hypertension, diabetes mellitus, type II, kidney disability, right hand disability, and sleep apnea, as well as a claim to reopen the issue of entitlement to service connection for an acquired psychiatric disability.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's post-operative right thumb scar was manifested by a linear, well-healed scar that measured two centimeters long by one-half centimeter wide.



CONCLUSION OF LAW

The criteria for a compensable disability rating for post-operative right thumb scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.118, Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014).  An August 2012 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The record also contains the Veteran's service treatment records, VA treatment records and examination reports, identified private treatment records, and lay statements.  In connection with his claim, the Veteran underwent VA examination in September 2012 and April 2013.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In March 2015, the Board remanded the Veteran's claim for an additional VA examination to determine the severity of his post-operative right thumb scar.  The evidence shows the Veteran reported for the VA examination in April 2015; however, he declined to undergo a scar examination and stated that he would rather submit a new claim for a hand disability.  As such, the Board finds scheduling an additional examination in this case is not required.  38 C.F.R. § 3.655 (2014); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.").  Furthermore, the Board finds the RO substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his symptoms of and treatment for his service-connected disability during the pendency of the appeal.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from the National Association of County Veterans Service Officers.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran, and neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected post-operative right thumb scar is rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Diagnostic Code 7804 pertains to the evaluation of scars that are unstable or painful, with the assignment of a 10 percent rating for one or two such scars, a 20 percent rating for three or four scars, and a 30 percent rating for five or more scars.  Note (1) defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that where one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) states that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable.  38 C.F.R. § 4.118.

Diagnostic Code 7801 provides ratings for burn or other scars (not on the head, face, or neck) that are deep and nonlinear.  Deep and nonlinear scars involving an area or areas of at least six square inches (39 square centimeters (sq. cm)) but less than 12 square inches (77 sq. cm.) are rated as 10 percent disabling, while scars that equal an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) are rated as 20 percent disabling.  Scars that equal an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) are rated as 30 percent disabling, and scars involving an area or areas of 144 square inches (929 sq. cm.) or greater are rated as 40 percent disabling.  38 C.F.R. § 4.118.  Note (1) specifies that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  Diagnostic Code 7802 provides a maximum 10 percent rating for a burn or other scars that are superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater.  Diagnostic Code 7805 provides that any disabling effects of scars not considered under Diagnostic Codes 7800 to 7804 are evaluated under other appropriate Diagnostic Code(s).

The RO received the Veteran's increased rating claim in May 2012, and as such, the rating period for consideration on appeal is from May 2011.  38 C.F.R. § 3.400 (2014).  Upon review, the Board finds the evidence does not show that the Veteran's post-operative right thumb scar was painful and/or unstable at any time during the pendency of the appeal.  The September 2012 VA examiner reported that the Veteran did not have any painful or unstable scars and there were no other pertinent physical findings in connection with the scar.  On VA examination in April 2013, the Veteran denied pain, and the VA examiner reported the Veteran's scar was not painful or unstable.  According to the report, the Veteran had a linear, well-healed scar that measured two centimeters long by one-half centimeter wide and was medial to the thumbnail.  The total area was one square centimeter.  The VA examiner found the Veteran did not have any limitation of functioning due to the scar and the scar did not limit the Veteran's activities of daily living by itself.  As the evidence does not show that the Veteran's post-operative right thumb scar had frequent loss of covering of skin over the scar or was painful during the pendency of the appeal, the Board finds a compensable disability rating is not warranted under Diagnostic Code 7804.  38 C.F.R. § 4.118.  

The Board has considered whether a higher and/or separate disability rating is warranted under a different diagnostic code.  However, the evidence does not show the Veteran's post-operative right thumb scar was associated with underlying soft tissue damage, and it did not involve an area of 144 square inches or greater.  Additionally, the VA examination reports do not reflect any additional, disabling effects related to the Veteran's service-connected scar.  Therefore, the Board finds the Veteran's post-operative right thumb scar does not warrant a higher or separate disability rating under a different diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7805.

The Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In particular, the Veteran asserts that he has limited use of his thumb, which makes it difficult to open and remove lids, handle medication containers, and button clothing.  The Veteran also contends that he has intermittent pain, has lost the ability to grip things, and has limited mobility of the thumb.  Here, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements and the information necessary to rate the Veteran's disability under the rating criteria.  In this respect, the Board finds highly probative the September 2012 VA examiner's determination that the Veteran's intermittent pain, paresthesias, and dysesthesias were due to a peripheral nerve condition and not his post-operative right thumb scar.  Additionally, the Board finds significant the Veteran's denial of any pain on VA examination as well as his denial of any treatment for his post-operative right thumb scar.  In fact, the Veteran testified at the Board hearing that he was not really complaining about the scar itself but rather the symptoms associated with his thumb and right hand, which appears consistent with his statements to the VA examiner in April 2015.  

Finally, the Board notes the Veteran's assertions that he was originally awarded a 10 percent disability rating for his post-operative right thumb scar.  However, a review of the evidence does not demonstrate any such award.  Accordingly, the Board finds entitlement to a compensable disability rating for post-operative right thumb scar must be denied.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned herein inadequate.  The Veteran's service-connected post-operative right thumb scar is evaluated as a disability of the skin, the criteria of which the Board finds specifically contemplates the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.118.  Throughout the period on appeal, the Veteran's service-connected disability was manifested by a linear, well-healed scar measuring two centimeters long by one-half centimeter wide.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds the Veteran's experiences are contemplated by the evaluation assigned.  An evaluation in excess of that assigned is provided for certain manifestations of skin disabilities, but the medical evidence does not demonstrate that those manifestations were present in this case.  Here, the Board finds the criteria for the evaluation assigned more than reasonably describe the Veteran's disability level and symptomatology during the appeal period.  Therefore, the schedular evaluation is adequate, and no referral is required.   See 38 C.F.R. § 4.118; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities in this case that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the Veteran has not asserted that he was totally unemployable as the result of his service-connected disability.  As such, the Board concludes the Veteran has not raised a claim of entitlement to a TDIU.

ORDER

Entitlement to a compensable disability rating for post-operative right thumb scar is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


